Citation Nr: 1446918	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-02 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Grand Traverse County Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to September 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's open-angle glaucoma began during active service.  


CONCLUSION OF LAW

The criteria for service connection for glaucoma have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the Veteran's service treatment records is silent for complaints or treatment related to glaucoma.  

The Veteran was afforded a VA examination in March 2010 in relation to a claim of entitlement to service connection for left homonymous hemianopsia.  At that time the examiner noted that the Veteran was "glaucoma suspect" and explained that "glaucoma suspect" was someone with one or more risk factors that may lead to glaucoma.  The examiner opined that the "glaucoma suspect" was not caused by or related to the Veteran's active service and explained that the primary cause of open-angle glaucoma is unknown, explaining various risk factors.  The examiner noted that there was no association between the Veteran's active service and any of the noted risk factors.  The examiner did not assign an actual diagnosis of glaucoma at the time of the March 2010 VA examination, nor did the examiner provide an opinion as to whether the Veteran's glaucoma symptoms started during his active service.

Post-service VA treatment records show that the Veteran was seen at the VAMC in August 2010 to monitor his ocular health.  At that time he was assigned a diagnosis of open-angle glaucoma and advised of treatment options.  Notably, the Veteran has reported that his VA treatment provider told him that his glaucoma diagnosis existed prior to his separation from active service; however, this is not documented in the treatment records.  

Common knowledge dictates that glaucoma is a progressive disease.  While not a chronic disease under 38 C.F.R. § 3.309(a), the Board finds it significant that within six months of separation from a 23 year period of active duty service the Veteran was noted to have signs of glaucoma warranting a notation of "glaucoma suspect" and within another five months, was assigned a diagnosis of open-angle glaucoma.  

The Board notes that the record contains both evidence for and against the Veteran's claim.  The evidence for the Veteran's claim consists of the fact that he was showing glaucoma symptoms within six months of separation from active service and diagnosed with glaucoma within eleven months of separation, and the fact that glaucoma is a progressive disease which most likely began during his 23 years of active duty service.

The evidence against the Veteran's claims consists of the March 2010 VA examiner's opinion, who opined that the Veteran's "glaucoma suspect" was not caused by or related to his active service.  However, as noted above, the examiner did not opine whether the Veteran's symptoms manifested prior to his separation from active service.  

Thus, upon review of the record, the Board finds it likely that the Veteran's first glaucoma symptoms began during active service and that the evidence regarding the issue of whether the Veteran's glaucoma is related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's glaucoma is related to his active service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal.  


ORDER

Entitlement to service connection for glaucoma is granted. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


